Case 1:17-cr-00101-LEK Document 842 Filed 01/30/20 Page 1 of 2   PageID #: 7381




   LARS ROBERT ISAACSON
   Hawaii Bar #5314
   1100 Alakea Street, 20th Floor
   Honolulu, Hawai’i 96813
   Phone: 808-497-3811
   Fax: 866-616-2132
   Standby Attorney for Defendant ANTHONY T. WILLIAMS

                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAI’I


   UNITED STATES OF                    CR. NO. 17-00101-LEK (01)
   AMERICA,
                                       DEFENDANT’S “PRIVATE
          Plaintiff,                   ATTORNEY GENERAL
                                       Anthony Williams' PROPOSED
         v.                            VOIR DIRE QUESTIONS;”
                                       DECLARATION OF COUNSEL;
                                       EXHIBIT “A;” CERTIFICATE
   ANTHONY T. WILLIAMS,                OF SERVICE

          Defendant.


      DEFENDANT’S “PRIVATE ATTORNEY GENERAL Anthony
          Williams' PROPOSED VOIR DIRE QUESTIONS”

   Comes now, the Defendant Anthony T. Williams, by and through

   his standby counsel, Lars Robert Isaacson, Esq., and hereby

   provides     DEFENDANT’S “PRIVATE ATTORNEY GENERAL

   Anthony Williams' PROPOSED VOIR DIRE QUESTIONS;”

   Declaration of Counsel, Exhibit “A” and Certificate of Service.
Case 1:17-cr-00101-LEK Document 842 Filed 01/30/20 Page 2 of 2   PageID #: 7382




      Dated: January 30, 2020.



                                      /s/ Lars Isaacson
                                 LARS ROBERT ISAACSON
                                 Standby Attorney for
                                 Defendant Anthony T. Williams
